DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the communication filed on 30 November 2021.
Claims 1-18 are currently pending and have been examined.

Response to Arguments
Applicant's arguments filed 30 November 2021 have been fully considered but they are not persuasive.
Drawings
The drawings have been amended to address the objection(s)/rejection(s) presented in the prior Office Action. Accordingly, Examiner withdraws the corresponding objection(s)/rejection(s).
Claim Rejection(s) under 35 U.S.C. §112(b)
The claims have been amended to address the objection(s)/rejection(s) presented in the prior Office Action. Accordingly, Examiner withdraws the corresponding 
Claim Rejection(s) under 35 U.S.C. §101
The claims have been amended to address the objection(s)/rejection(s) presented in the prior Office Action. Accordingly, Examiner withdraws the corresponding objection(s)/rejection(s).
Claim Rejection(s) under 35 U.S.C. §102(a)(1) and 35 U.S.C. §103
Applicant argues that the amended limitations are not disclosed by the cited references. Examiner respectfully disagrees. Bailey discloses operations of the invention (examiner notes this includes the statistical functions) may be run using parallel processors. See at least paragraph [0079]. Additionally, Bailey discloses that the system may continually and on an ongoing basis update their observations and rules. See at least paragraphs [0085] and [0352]-[0353]. Bailey discloses the claimed amendments.

Claim Objections
Claims 1, 7 and 13 are objected to because of the following informalities:  
In Claims 1, 7 and 13, “…for the each of the plurality of features…” should be “…for each of the plurality of features…”. The offending phrase is grammatically redundant 
In Claim 2, “…functions includes…” should be “…functions include…”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 7 and 13 recite in part, “a plurality of fraud risk feature values including one or more fraud risk feature values and one or more transformed fraud risk feature values,”. It unclear if any of these three fraud risk feature values are 
Any remaining claims not expounded upon are rejected based on their dependency to a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-8, 11-14 and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Bailey et al. (US 2018/0191762 A1 hereinafter Bailey).

Claim 1
A system for determining a fraud risk score associated with a transaction, the system comprising:
a server including an electronic processor configured to: (Bailey discloses a server with electronic processor to embody the invention. See at least paragraphs [0236] and [0008].)
continuously determine a plurality of rules based on a plurality of transactions over time, the plurality of rules including at least one of an anchor rule or a traffic rule, (Bailey discloses monitoring transaction attributes and using rules based on historical data that a particular user agent is associated with a higher risk for fraud. See at least paragraphs [0138] and [0352]. Bailey discloses observed anchor type attribute rules including network address and/or device type identifiers. See at least paragraph [0046]. Bailey discloses that the system may continually and on an ongoing basis update their observations and rules. See at least paragraphs [0085] and [0352]-[0353].)
extract a plurality of features of the transaction, (Bailey discloses identifying a digital interaction for transaction attribute values. See at least paragraph [0138].)
select, based on the plurality of rules that are continuously determined and one or more parallelizable statistical functions, a plurality of fraud risk features from the plurality of features that are extracted, wherein the plurality of fraud risk features include at least one of comprising a non-categorical fraud risk feature and a categorical fraud risk feature, each non-categorical fraud risk feature of the plurality of fraud risk features is associated with a fraud risk feature value, and each categorical fraud risk feature of the plurality of fraud risk features is associated with a categorical variable value, (Bailey discloses attributes including browser type of the transaction (i.e. categorical) and amount being transferred (i.e. non-categorical). See at least paragraphs [0046] and [0140]. Bailey discloses identifying a plurality of attributes from a profile and identifying at least one bucket of possible values of the attribute, the at least one bucket being indicative of anomalous behavior. (i.e. a statistical function) See at least paragraph [0006]. Bailey discloses operations of the invention may be run using parallel processors. See at least paragraph [0079]. Bailey discloses that the system may continually and on an ongoing basis update their 
determine, for the each categorical fraud risk feature of the plurality of fraud risk features, a transformed fraud risk feature value by transforming the categorical variable value associated with the categorical fraud risk feature using feature encoding, a plurality of fraud risk feature values including one or more fraud risk feature values and one or more transformed fraud risk feature values, (Bailey discloses determining a value for the transaction attributes (e.g. count of interactions reporting a certain browser type) and determining if the value identified falls into at least one bucket based on observations from known fraudsters. See at least paragraphs [0043], [0046] and [0005].)
determine an outlying fraud risk feature value from the plurality of fraud risk feature values, (Bailey discloses monitoring for a level of suspicion that is sufficiently high to warrant an investigation (i.e. an outlier). See at least paragraph [0262]. Bailey discloses a fourth bucket for observations that are more than three standard deviations away from the mean. See at least paragraph [0151].)
generate one or more second transformed fraud risk feature values by transforming one or more of the plurality of fraud risk feature values with one or more of feature encoding, scaling, and standardization, the plurality fraud risk feature values including the outlying fraud risk feature value, and (Bailey discloses an attribute penalty score may be determined for a matching attribute based on an extent to which an observed count for a matching bucket deviates from an expected count for that bucket. An overall penalty score may then be calculated based on one or more attribute penalty scores (e.g., as a weighted sum). See at least paragraph [0219].)
determine the fraud risk score based on the one or more second transformed fraud risk feature values. (Bailey discloses an overall penalty score may then be calculated based on one or more attribute penalty scores. See at least paragraph [0219].)

Claim 2
The system according to claim 1, wherein the parallelizable statistical functions includes using a feature selection technique or a clustering algorithm. (Bailey discloses identifying a plurality of attributes from a profile and identifying at least one bucket of possible values of the attribute, the at least one bucket being indicative of anomalous behavior. See at least paragraph [0006].)



Claim 5
The system according to claim 1, wherein the traffic rule is a rule pertaining to a user's traffic with respect to the transaction and the anchor rule is a measurement of activity observed against a specific anchor that has been at least one selected from a group comprising labeled as suspect, associated with a high-risk score, and known to be fraudulent. (Bailey discloses observed anchor type attribute rules including network address and/or device type identifiers. See at least paragraph [0046]. Bailey discloses calculating risk score for anchor values associated with a human user or bot to indicate perceived likelihood that the associated entity is malicious using comparisons against a baseline from historical access patterns. See at least paragraphs [0255]-[0260]. Bailey discloses analyzing various types of malicious traffic. See at least paragraph [0058].)

Claim 6
The system according to claim 1, wherein the electronic processor is further configured to compare the fraud risk score to a predetermined threshold, and perform an action based on the comparison of the fraud risk score to the predetermined threshold. (Bailey discloses comparing the resulting penalty score against a threshold and acting based on the comparison. See at least paragraph [0265].)

Claim 7
Aside from reciting a different statutory class Claim 7 is substantially similar to Claim 1 and is therefore rejected using similar reasoning.

Claim 8
Claim 8 is substantially similar to Claim 2 and is therefore rejected using similar reasoning.

Claim 11
Claim 11 is substantially similar to Claim 5 and is therefore rejected using similar reasoning.

Claim 12
Claim 12 is substantially similar to Claim 6 and is therefore rejected using similar reasoning.

Claim 13
Aside from reciting a separate statutory class Claim 13 is substantially similar to Claim 1 and is therefore rejected using similar reasoning.

Claim 14
Claim 14 is substantially similar to Claim 2 and is therefore rejected using similar reasoning.

Claim 17
Claim 17 is substantially similar to Claim 5 and is therefore rejected using similar reasoning.

Claim 18
Claim 18 is substantially similar to Claim 6 and is therefore rejected using similar reasoning.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bailey et al. (US 2018/0191762 A1 hereinafter Bailey) in view of Karmakar et al. (US 2020/0349575 A1 hereinafter Karmakar).

Claim 3
The system according to claim 1, wherein the electronic processor is configured to determine the fraud risk score based on the one or more second transformed fraud risk feature values by executing a Gradient Boosting tree algorithm to analyze the one or more second transformed fraud risk feature values and generate the fraud risk score. (See the combination with Karmakar.)

	Although Bailey does disclose determining a fraud risk score, they might not explicitly disclose doing so by executing an eXtreme Gradient Boosting tree algorithm to analyze the one or more of the transformed fraud risk feature values and generate the fraud risk score. Karmakar teaches that XGBoost model training may be used with transaction metrics to learn the weighting of a fraud risk score model. See at least paragraphs [0039]-[0040].
	It would be obvious to use XGBoost to learn weightings of Bailey’s fraud risk score model using the transaction attributes and model of Bailey because Karmakar additionally teaches the motivation that the ensemble learning from XGBoost offers a systematic solution to combine the predictive power of multiple ML models, and which gives the aggregated output from several ML models when reliance upon a single ML model is likely to be insufficient. See at least paragraph [0039].
Also, using XGBoost as taught by Karmakar with the system of Bailey is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the 

Claim 9
Claim 9 is substantially similar to Claim 3 and is therefore rejected using similar reasoning.

Claim 15
Claim 15 is substantially similar to Claim 3 and is therefore rejected using similar reasoning.

Claims 4, 10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bailey et al. (US 2018/0191762 A1 hereinafter Bailey) in view of Manoharan et al. (US 2020/0143376 hereinafter Manoharan).

Claim 4
The system according to claim 1, wherein the electronic processor is configured to flag fraud risk features that are associated with data that is at least one of unavailable, out of range, or invalid. (See the combination with Manoharan.)


	It would be obvious to flag low quality fraud risk features as taught by Manoharan in Bailey’s system because Manoharan additionally teaches the motivation that this lets the risk analysis manager suspend a thread until the unavailable data becomes available. See at least paragraphs [0050]-[0051].
Also, implementing flagging unavailable data attributes as taught by Manoharan into the system of Bailey is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 10
Claim 10 is substantially similar to Claim 4 and is therefore rejected using similar reasoning.

Claim 16
Claim 16 is substantially similar to Claim 4 and is therefore rejected using similar reasoning.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Anunciacao et al. (US 2020/0286095 A1) discloses eXtreme gradient boosting and clustering of transactions.
Novick et al. (US 2019/0220863 A1) discloses a features encoder module for outputting behavioral traits for detecting fraudulent activity.
Wang et al. (US 2019/0188593 A1) discloses feature encoding for category data to measure and output a risk score.
Senci et al. (US 2017/0178134 A1) discloses a feature extraction module for extracting clearing data from a transaction or a plurality of transactions.
Ghosh et al. (“Credit Card Fraud Detection with a Neural-Network”) discloses usage of neural networks to optimize fraud rules.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J HILMANTEL whose telephone number is (571)272-8984. The examiner can normally be reached M-F 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.H./Examiner, Art Unit 3691                                                                                                                                                                                                        
/HANI M KAZIMI/Primary Examiner, Art Unit 3691